PER CURIAM.
This case was tried before the court without a jury. Upon appeal and cross-appeal, the parties contend that the amount of damages allowed upon a counterclaim is either too much (appellant) or too little (appellee). Our consideration of the record convinces us that each party is really arguing that the trier of fact should or should not have considered or believed certain testimony. We must respectfully decline to retry the issue. See City of Miami Beach v. Fein, Fla.App.1972, 263 So.2d 258.
Appellant’s point as to the court’s failure to allow an attorney’s fee does not present error because the record shows no offer or tender of evidence under the contract provision. Therefore, there is no showing of error. See Lyle v. Lyle, Fla.App.1964, 167 So.2d 256, wherein the court stated:
“In all litigation involving professional fees proof is required of the nature of, and the necessity for, the services rendered, and the reasonableness of the charge made therefor. In this respect the legal profession stands on the same plane with other professions.”
Affirmed.